 

AO 245B (CASD Rev. 1/ 19) Judgment in a Criminal Case FILED

UNITED STATES DISTRICT CURT} FEB 24 2020

SOUTHERN DISTRICT OF CALIFORN ‘ COURT
Oe eT 09 CALORIGA
UNITED STATES OF AMERICA JUDGMENT IN
V (For Offenses Committed On or After November 1, 1987)

FRANCISCO JAVIER TENA-VILLASENOR (1)

 

 

 

 

Case Number: 3:19-CR-051] 1-GPC

Merle N Schneidewind
Defendant’s Attorney
USM Number 90324-298

<a
THE DEFENDANT:
XI pleaded guilty to count(s) 1 of the Information

C] was found guilty on count(s)

 

after a plea of not guilty.

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title and Section / Nature of Offense Count
18:1544 - Misuse of Passport (Felony) 1
The defendant is sentenced as provided in pages 2 through 2 of this judgment.

The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

C] The defendant has been found not guilty on count(s)

 

LC] Count(s) is dismissed on the motion of the United States.

Xx] Assessment: $100.00 - Waived

L] JVTA Assessment’: $

*Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
X! Fine waived C1 Forfeiture pursuant to order filed , included herein.

Februarv 21, 2020
Date of Imposition of Sentence

HON. GONZALO P. CURIEL
UNITED STATES DISTRICT JUDGE

 
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 

DEFENDANT: FRANCISCO JAVIER TENA-VILLASENOR (1) Judgment - Page 2 of 2
CASE NUMBER: 3:19-CR-05111-GPC

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
130 Days

& oO

Sentence imposed pursuant to Title 8 USC Section 1326(b).
The court makes the following recommendations to the Bureau of Prisons:
The Court recommends placement in the Western Region as close to the state of Idaho.

The defendant is remanded to the custody of the United States Marshal.

The defendant must surrender to the United States Marshal for this district:
L] at A.M. on

 

L] as notified by the United States Marshal.

The defendant must surrender for service of sentence at the institution designated by the Bureau of
Prisons:

C) on or before

L] as notified by the United States Marshal.

L] as notified by the Probation or Pretrial Services Office.

RETURN

I have executed this judgment as follows:

at

Defendant delivered on to

, with a certified copy of this judgment.

 

 

UNITED STATES MARSHAL

 

By DEPUTY UNITED STATES MARSHAL

3:19-CR-05111-GPC
